     Case 3:19-cv-02692-L-BK Document 10 Filed 04/21/20              Page 1 of 3 PageID 87



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SEAN WEISNER (#1718500),                         §
                                                 §
          Plaintiff,                             §
                                                 §
v.                                               §          Civil Action No. 3:19-CV-2692-L
                                                 §
CRIMINAL COURT OF APPEALS,                       §
                                                 §
          Defendant.                             §
                                                 §

                                               ORDER

         On March 24, 2020, United States Magistrate Judge Renée Toliver entered Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (“Report”) (Doc. 8),

recommending that the court dismiss Plaintiff Sean Weisner’s (“Plaintiff”) Original Application

for Writ of Mandamus against the Texas Court of Criminal Appeals (Doc. 3) as frivolous and for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff’s Application for Writ of

Mandamus seeks an order compelling the judges of the Texas Court of Criminal Appeals

(“TCCA”) to vacate its order denying his successive applications for state writ of habeas corpus

and issue written findings as to each claim. Magistrate Judge Toliver determined that Plaintiff’s

Application for Writ of Mandamus lacks merit, as federal courts do not have the authority to “issue

writs of mandamus against state officers in the performance of their duties where mandamus is the

only relief sought.” Report 3 (citation omitted). Accordingly, she recommends that the court

dismiss with prejudice this action under 28 U.S.C. § 1915(e)(2)(B) as frivolous and for failure to

state a claim. She also recommends that Plaintiff should not be permitted to amend because doing

so would be futile and cause needless delay.




Order – Page 1
  Case 3:19-cv-02692-L-BK Document 10 Filed 04/21/20                  Page 2 of 3 PageID 88



       Plaintiff filed his Objections (Doc. 9) to the Report on April 10, 2020. Specifically, he

objects to Magistrate Judge Toliver’s determination that his Application for Writ of Mandamus is

frivolous and lacks merit. He contends that the state court’s denial of his second application for

state writ of habeas violated his due process right to be heard under the Fifth and Fourteenth

Amendments. He further asserts that his Application for Writ of Mandamus is also a civil action

that asserts claims that the TCCA violated his constitutional rights, not merely a request that the

court order the TCCA to issue findings of fact and conclusions of law. Plaintiff then reiterates his

request for the court to order the TCCA to “take back their discretion[ary] dismissal of Plaintiff’s

state writ of habeas corpus 11.07 and comply with the due process clause of law under the [Fifth]

and [Fourteenth] Amend[ment] Sec[tion] 1.” Pl.’s Obj. 5.

       Despite Plaintiff’s assertion that he seeks other relief in addition to a writ of mandamus, he

fails to state any other relief sought. Thus, the court determines that mandamus relief is the only

relief sought, and, as Magistrate Judge Toliver noted, the court does not have the authority under

these circumstances to issue writs of mandamus against state officers, including the TCCA.

Conner v. Texas Court of Criminal Appeals, 481 F. App’x 952, 953 (5th Cir. 2012) (citing Moye

v. Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973)). Even if the court

viewed Plaintiff’s Application as a separate civil action, he fails to assert any additional relief

sought that would be within the authority of this court. Accordingly, the court determines that his

Objections are without merit.

       Magistrate Judge Toliver also recommends that the court do not allow Plaintiff to replead

as doing so would be futile. The court agrees. In his Objections, Plaintiff reasserts the same

arguments made in his Application and makes no allegation seeking additional relief, other than

mandamus relief, against the TCCA. Thus, the court concludes that Plaintiff has pled his best case.



Order – Page 2
  Case 3:19-cv-02692-L-BK Document 10 Filed 04/21/20                  Page 3 of 3 PageID 89



Accordingly, the court will not allow Plaintiff an opportunity to amend, as doing so would be futile

and cause unnecessary delay.

       After review of the pleadings, file, Report, and applicable law, and having conducted a de

novo review of the portions of the Report to which objections were made, the court determines

that the findings and conclusions of the Magistrate Judge are correct and accepts them as those of

the court. Accordingly, the court overrules Plaintiff’s Objections (Doc. 8), denies his Application

for Writ of Mandamus (Doc. 3), and dismisses with prejudice this action pursuant to 28 U.S.C. §

1915(e)(2)(B).

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th

Cir. 1997). Based on the Magistrate Judge’s Report, the court concludes that any appeal of this

action would present no legal point of arguable merit and would therefore be frivolous. Howard

v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with the clerk of

the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App.

P. 24(a)(5).

       It is so ordered this 21st day of April, 2020.


                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 3
